Exhibit 10.1
STANDSTILL AND BOARD NOMINATION AGREEMENT
     THIS STANDSTILL AND BOARD NOMINATION AGREEMENT (“Agreement”), dated as of
December 17, 2009, is entered into by and between Valeant Pharmaceuticals
International, a Delaware corporation (the “Company”), ValueAct Capital Master
Fund, L.P., a British Virgin Islands limited partnership, VA Partners I, LLC, a
Delaware limited liability company, ValueAct Capital Management, L.P., a
Delaware limited partnership, ValueAct Capital Management, LLC, a Delaware
limited liability company, ValueAct Holdings, L.P., a Delaware limited
partnership, and ValueAct Holdings GP, LLC, a Delaware limited partnership
(collectively, the “Stockholders”), and acknowledged and agreed to by Brandon B.
Boze, as the initial Nominee (as defined below).
WITNESSETH:
     WHEREAS, one or more of the Stockholders is the beneficial owner of
17,775,903 shares of the common stock of the Company; and
     WHEREAS, the Company and the Stockholders desire to undertake the actions
and agreements contained herein.
     NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, respective covenants and agreements of the parties
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the parties hereto, the
parties hereto, intending to be legally bound hereby, agree as follows:
ARTICLE 1
TERM
1.1 Term
     The term of this Agreement (the “Term”) shall commence on the date of this
Agreement and remain in full force and effect until the day after the annual
meeting of stockholders of the Company in 2013 (or, if there is any adjournment
or postponement thereof, such later date that the annual meeting is completed)
(the “2013 Annual Meeting”), unless another date is established by mutual
written agreement of the Company and the Stockholders.
ARTICLE 2
BOARD OF DIRECTORS
2.1 Director Nominee
     (a) Prior to the execution of this Agreement, the Stockholders have
proposed Brandon B. Boze as the initial nominee of the Stockholders (the
“Nominee”) to be appointed to the Company’s board of directors (the “Board”),
and the Company has received the Nominee’s consent to serve as a director.

 



--------------------------------------------------------------------------------



 



     (b) Concurrent with the execution and delivery of this Agreement, the Board
has as of this date:
     (i) increased the size of the Board by one director and appointed Brandon
B. Boze to serve as a director of the Company until the annual meeting of
stockholders of the Company in 2010 (the “2010 Annual Meeting”), and
     (ii) approved the nomination of Brandon B. Boze for election as a director
of the Company at the 2010 Annual Meeting to serve until the 2013 Annual
Meeting, or until his earlier death, resignation, disqualification or removal.
     (c) The Company shall include the Nominee in the Board’s slate of nominees
for election as a director in the proxy statement for the 2010 Annual Meeting,
and use its reasonable best efforts to cause the election of the Nominee at the
2010 Annual Meeting to serve until the 2013 Annual Meeting, including without
limitation, obtaining the Board’s recommendation that the Company’s stockholders
vote in favor of the election of the Nominee at the 2010 Annual Meeting. The
Stockholders agree to vote in favor of the Board’s slate of nominees for
election as directors at the 2010 Annual Meeting; provided that such slate
includes the Nominee.
     (d) Subject to applicable law and the rules of the New York Stock Exchange
(the “Exchange”), if at any time during the Term a vacancy on the Board is
created as a result of the Nominee’s death, resignation, disqualification or
removal, or the nomination of the Nominee at the 2010 Annual Meeting is
withdrawn for any reason, then the Stockholders and the Company (acting through
the Board) shall work together in good faith to fill such vacancy or replace
such nominee with an individual employed by, or a member or partner of, one the
Stockholders or Representatives (as defined below) who meets the Conditions and
is mutually acceptable to the Stockholders and the Company, and thereafter such
individual shall serve and/or be nominated as the “Nominee” under this
Agreement.
     (e) The Nominee will not be entitled to any compensation during the Term
for service as a member of the Board or any committee of the Board. The Company
will pay for, or reimburse the Nominee for, out-of-pocket expenses for attending
meetings in connection with the Nominee’s service as a member of the Board or as
a member of, or observer to, any committee of the Board.
2.2 FAC Observer
     (a) The Nominee shall be entitled to serve as an observer to the Finance
and Audit Committee of the Board (the “FAC”), and, as an observer, shall be
entitled to attend all meetings of the FAC and receive notice of, and materials
for, all FAC meetings on the same basis as if the Nominee was serving as a
member of the FAC; subject to any limitations or restrictions under the
applicable requirements of the Securities and Exchange Commission and the
Exchange.

2



--------------------------------------------------------------------------------



 



2.3 Conditions
     (a) Notwithstanding anything to the contrary in this Agreement, the Nominee
shall, at all times while serving on the Board, satisfy the following conditions
as reasonably determined by the Board (such conditions referred to as the
“Conditions”);
     (i) be “independent” as defined in the applicable rules of the Exchange;
     (ii) be qualified to serve as a director under the Delaware General
Corporation Law, as amended; and
     (iii) acknowledge and agree to be bound by this Agreement with respect to
the obligations of the Nominee.
     (b) Notwithstanding anything to the contrary in this Agreement, if at any
time the Nominee ceases to satisfy any of the Conditions, the Stockholders shall
promptly cause the Nominee to tender his resignation from the Board, which the
Board may accept or reject.
     (c) If at any time the Nominee shall cease to be an employee, member or
partner of the Stockholders, the Nominee shall, and the Stockholders shall
promptly cause the Nominee to, tender his resignation from the Board, which the
Board may accept or reject.
2.4 Nature of Rights
     Notwithstanding anything to the contrary in this Agreement, the rights and
privileges set forth in this Article 2 shall be personal to the Stockholders and
may not be transferred or assigned to any individual, corporation, partnership,
limited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature (each, a “Person”).
2.5 Termination of the Company’s Obligations and Resignation of the Nominee
     Notwithstanding anything to the contrary in this Agreement, if, at any
time, the Stockholders sell, transfer or otherwise dispose of any voting
securities and immediately after taking such action the Stockholders cease to
own twenty percent (20%) or more of the outstanding voting power of the Company,
then upon notice from the Company to the Stockholders (which notice shall be
given in the discretion of the Board), the obligations of the Company under
Sections 2.1 and 2.2 shall immediately terminate, whereupon, if the Nominee is
then serving as a director of the Company, then the Nominee shall, and the
Stockholders shall promptly cause the Nominee to, resign from the Board.
Notwithstanding the foregoing, any derivative, hedging or similar arrangement
that has the effect of increasing the voting power or economic interest of the
Stockholders in the Company’s voting securities shall not be given effect, so
that the shares that are subject to such derivative, hedging or similar
arrangement shall not be deemed as owned by the Stockholders for purposes of
this Section 2.5.

3



--------------------------------------------------------------------------------



 



ARTICLE 3
REPRESENTATIONS AND WARRANTIES
3.1 Representations and Warranties of the Stockholders
     The Stockholders represent and warrant to the Company that:
     (a) one or more of the Stockholders is the registered and direct or
indirect beneficial owner of an aggregate of 17,775,903 shares of the common
stock of the Company;
     (b) each of the Stockholders is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization and has all
requisite power and authority to execute and deliver this Agreement;
     (c) this Agreement has been duly executed and delivered by the
Stockholders;
     (d) this Agreement constitutes the valid and binding agreement of the
Stockholders, enforceable against the Stockholders in accordance with its terms,
except as may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium, and similar laws relating to or affecting creditors’
rights generally and general equitable principles (whether considered in a
proceeding in equity or at law), in each case now or hereafter in effect; and
     (e) the Nominee satisfies the Conditions.
3.2 Representations and Warranties of the Company
     The Company represents and warrants to the Stockholders that:
     (a) the Company is duly incorporated, validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power
and authority to execute and deliver this Agreement;
     (b) this Agreement has been duly executed and delivered by the Company;
     (c) this Agreement constitutes the valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms, except as
may be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium, and similar laws relating to or affecting creditors’ rights
generally and general equitable principles (whether considered in a proceeding
in equity or at law), in each case now or hereafter in effect; and
     (d) the actions contemplated by Sections 2.1 and 2.2 of this Agreement have
been duly and validly authorized by all necessary corporate action and expressly
approved by the Board.

4



--------------------------------------------------------------------------------



 



ARTICLE 4
COVENANTS
4.1 Covenants of the Stockholders
     (a) Each of the Stockholders agrees with the Company that, during the Term,
it shall, and shall cause each of its directors, officers, partners, members,
employees, agents (acting in such capacity), directly or indirectly controlled
investment funds and any Person in which the Stockholders and/or such funds
beneficially own and/or exercise control or direction over, directly or
indirectly, securities carrying more than fifty percent (50%) of the voting
rights of such Person (collectively, “Representatives”) not to, in any manner,
directly or indirectly, alone or in concert with others:
     (i) acquire, agree or seek to acquire or make any proposal or offer to
acquire, or announce any intention to acquire, beneficially or otherwise, any
securities of the Company or any securities convertible or exchangeable into or
exercisable for any securities of the Company or any property, asset or business
of the Company (other than securities issued pursuant to a plan established by
the Board for members of the Board, a stock split, a stock dividend or similar
corporate action initiated by the Company with respect to any securities
beneficially owned by the Stockholders on the date of this Agreement), if in any
such case, immediately after taking such action the Stockholders, together with
their respective affiliates, would, in the aggregate own, beneficially or
otherwise, thirty percent (30%) or more of the outstanding voting power of the
Company; provided that, notwithstanding the foregoing, any derivative, hedging
or similar arrangement that has the effect of decreasing the voting power or
economic interest of the Stockholders in the Company’s voting securities shall
not be given effect, so that the shares that are the subject of such derivative,
hedging or similar arrangement shall be deemed as owned by the Stockholders for
purposes of this subsection (i);
     (ii) seek representation on the Board, except as set forth herein;
     (iii) without the prior written consent of the Company (acting through the
Board), knowingly sell, transfer or otherwise dispose of any voting securities
of the Company to any Person or “group” (within the meaning of Section 13(d)(3)
of the Securities Exchange Act of 1934, as amended) that owns (or will own upon
consummation of such sale, transfer or other disposition), beneficially or
otherwise, fifteen percent (15%) or more of the outstanding voting power of the
Company;
     (iv) without the prior written consent of the Company (acting through the
Board), on any single day, sell, transfer or otherwise dispose of more than five
percent (5%) of the outstanding voting securities of the Company through the
public markets;

5



--------------------------------------------------------------------------------



 



     (v) request the Company or any of its representatives, directly or
indirectly, to release any of the Stockholders from, amend or waive, or
otherwise take any action that is inconsistent with any provision of this
Agreement; and
     (vi) encourage, advise, assist or facilitate the taking of any actions by
any other Person in connection with any of the foregoing.
     (b) Nothing in this Section 4.1 shall limit any actions that may be taken
by the Nominee acting as a director of the Company consistent with his fiduciary
duties to the Company’s stockholders.
4.2 Securities Laws
     The Stockholders acknowledge that the Stockholders are aware and that the
Stockholders and the Stockholders’ Representatives have been advised that the
United States securities laws prohibit any Person having non-public material
information about a company from purchasing or selling securities of that
company.
ARTICLE 5
GENERAL
5.1 Specific Performance
     The parties agree that irreparable damage would occur in the event any of
the provisions of this Agreement were not performed in accordance with the terms
hereof and that the parties are entitled to seek an injunction or to specific
performance of the terms hereof in addition to any other remedies at law or in
equity
5.2 Governing Law
     Each of the parties and their respective Representatives: (a) irrevocably
and unconditionally consent and submit to the jurisdiction of the state and
federal courts located in the State of Delaware for purposes of any action, suit
or proceeding arising out of or relating to this Agreement; (b) agree that
service of any process, summons, notice or document by U.S. registered mail to
the address set forth at the end of this Agreement shall be effective service of
process for any action, suit or proceeding brought against them; (c) irrevocably
and unconditionally waive any objection to the laying of venue of any action,
suit or proceeding arising out of or relating to this Agreement in any state or
federal court located in the State of Delaware; and (d) irrevocably and
unconditionally waive the right to plead or claim, and irrevocably and
unconditionally agree not to plead or claim, that any action, suit or proceeding
arising out of or relating to this Agreement that is brought in any state or
federal court located in the State of Delaware has been brought in an
inconvenient forum. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ALL
RESPECTS, INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE
STATE OF DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY
WITHIN SUCH

6



--------------------------------------------------------------------------------



 



STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.
5.3 Assignment; Successors
     This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties and their respective successors. No party to this
Agreement may assign its rights or delegate its obligations under this
Agreement, whether by operation of law or otherwise.
5.4 Amendments; Waivers
     Subject to applicable law, this Agreement may only be amended pursuant to a
written agreement executed by all the parties, and no waiver of compliance with
any provision or condition of this Agreement and no consent provided for in this
Agreement shall be effective unless evidenced by a written instrument executed
by the party against whom such waiver or consent is to be effective. No failure
or delay by a party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any right,
power or privilege hereunder.
5.5 Notices
     All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given to a party if
delivered in person or sent by overnight delivery (providing proof of delivery)
to the party at the following addresses (or at such other address for a party as
shall be specified by like notice) on the date of delivery, or if by facsimile,
upon confirmation of receipt:

     
If to the Company:
  Valeant Pharmaceuticals International
One Enterprise
Aliso Viejo, California 92656
Attention:General Counsel
Telephone:(949) 461-6000
Facsimile:(949) 461-6609
 
   
If to the Stockholders or the Nominee:
  ValueAct Capital Management, L.P.
435 Pacific Ave., 4th Floor
San Francisco, CA 94920
Attention:General Counsel
Telephone:(415) 362-3700
Facsimile:(415) 362-5727

5.6 Entire Agreement
     This Agreement constitutes the entire agreement of all the parties and
supersedes any and all prior and contemporaneous agreements, memoranda,
arrangements and

7



--------------------------------------------------------------------------------



 



understandings, both written and oral, between the parties, or any of them, with
respect to the subject matter hereof.
5.7 Counterparts
     This Agreement may be executed in any number of counterparts (including by
facsimile transmission), each of which shall be deemed to be an original, but
all of which together shall constitute one binding agreement on the parties,
notwithstanding that not all parties are signatories to the same counterpart.
     IN WITNESS WHEREOF, the parties have duly executed this Standstill and
Board Nomination Agreement as of the date first above written.

            Valeant Pharmaceuticals International
      By:   /s/ J. Michael Pearson         Name:   J. Michael Pearson       
Title:   Chairman and Chief Executive Officer        ValueAct Capital Master
Fund, L.P., by VA Partners I, LLC, its General Partner
      By:   /s/ George F. Hamel, Jr.         Name:   George F. Hamel, Jr.       
Title:   Chief Operating Officer        VA Partners I, LLC
      By:   /s/ George F. Hamel, Jr.         Name:   George F. Hamel, Jr.       
Title:   Chief Operating Officer        ValueAct Capital Management, L.P., by
ValueAct
Capital Management, LLC, its General Partner
      By:   /s/ George F. Hamel, Jr.         Name:   George F. Hamel, Jr.       
Title:   Chief Operating Officer        ValueAct Capital Management, LLC
      By:   /s/ George F. Hamel, Jr.         Name:   George F. Hamel, Jr.       
Title:   Chief Operating Officer   

8



--------------------------------------------------------------------------------



 



            ValueAct Holdings, L.P., by ValueAct Holdings GP, LLC, its General
Partner
      By:   /s/ George F. Hamel, Jr.         Name:   George F. Hamel, Jr.       
Title:   Chief Operating Officer        ValueAct Holdings GP, LLC
      By:   /s/ George F. Hamel, Jr.         Name:   George F. Hamel, Jr.       
Title:   Chief Operating Officer     

Acknowledged and Agreed to
as the Initial Nominee:
/s/ Brandon B. Boze

 
Brandon B. Boze

9